328 S.W.3d 266 (2010)
Vincent Michael BONO, Respondent,
v.
PREMIER GOLF MISSOURI, LLC d/b/a Staley Farms Golf Club, Appellant.
No. WD 71325.
Missouri Court of Appeals, Western District.
October 5, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 7, 2010.
Application for Transfer Denied January 25, 2011.
Bernard T. Schmitt, Esq., Theresa S. Hall, Esq., Kansas City, MO, for appellant.
John H. Norton, Esq., Kansas City, MO, for respondent.
Before: JOSEPH M. ELLIS, P.J., and ALOK AHUJA and KAREN KING MITCHELL, JJ.


*267 ORDER
PER CURIAM:
Premier Golf Missouri, LLC appeals from the Clay County Circuit Court's denial of its motion to set aside a default judgment in a personal-injury action filed against it by Vincent Bono. Premier Golf argues that it established good cause for its failure to answer Bono's petition and a meritorious defense, and that the trial court therefore abused its discretion in refusing to set aside the default. It also argues that the trial court's awards of compensatory and punitive damages were unsupported by substantial evidence, and that the punitive damage award violates due process. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).